 DENNISONNATIONAL CO.Dennison National CompanyandGraphic Communi-cations International Union,Local 48-B, AFL-CIO. Case 1-CA-24834August 21, 1989DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSCRACRAFT AND HIGGINSOn August 9, 1988,1 the Regional Director forRegion 1 of the National Labor Relations Boardissued a complaint and notice of hearing in theabove-entitled proceeding, alleging that the Re-spondent has engaged in unfair labor practices af-fecting commerce within themeaningof Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act. Subsequently, the Re-spondent filed an answer, admitting in part and de-nying in part the complaint allegations, stating de-fenses, and requesting that the complaint be dis-missed.On August 25, the Respondent filed with theBoard in Washington, D.C., a Motion for SummaryJudgment, claiming that there are no issues of dis-puted fact requiring a hearing, that the Boardshould defer to the arbitrator's decision in this case,and that the complaint should be dismissed. OnAugust 29, the Boardissued anorder transferringthe case to the Board and a Notice to Show Causewhy the motion should not be granted. The Gener-alCounsel and the Charging Party, the Union, re-sponded to the Notice to Show Cause and filedbriefs opposing the Respondent's motion. The Re-spondent thereafter filed a reply brief, and theGeneral Counsel filed a brief in response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On March 20, 1987, without notifying the Union,theRespondent eliminated the Receiver (SpecialOrders) job classification.The Union thereafterfiled a grievance over this action and, on July 16,1987, the Union filed an unfair labor practicecharge alleging that the Respondent violated Sec-tion 8(a)(5) and (1) of the Act by failing to notifyand bargain with the Union over the elimination ofthe job classification.2On August 28, 1987, the Regional Director noti-fied the parties that he wouldnot issuea complainton the charge because the charge would be de-ferred for arbitration.Subsequently, on December 4, 1987, a hearingwas held before Arbitrator Robert M. O'Brien. TheAll dates hereafter are in 1988,unless otherwisespecifieds The chargewas subsequently amended to exclude a related refusal-to-provide-information allegation.169parties stipulated that the question for the arbitra-tor to resolve was whether the Respondent violat-ed the contract by eliminating the Receiver (Spe-cialOrders) job classification. The Unionalso re-quested the arbitrator to decide whether it hadwaived its right to notice and an opportunity tobargain before job classifications were eliminated.In hisaward dated February 11, 1988, the arbi-trator found that no contract provision specificallygranted the Respondent the right to eliminate jobclassificationswithout bargaining with the Unionor specifically proscribed the Respondent fromdoing so. The arbitrator also found, however, thatthe contract'smanagement-rights clause reservedto the Respondent the rightto eliminatejob classi-fications unilaterally. Finally, the arbitrator statedthat he was not authorized to address the Union'swaiver question because"it isa statutory issue thatmust be decided by the NLRB."Following the arbitrator's award, the Respond-ent requested that the Regional Directordismissthe charge as the award met the standards for de-ferral set forth inOlinCorp.,268NLRB 573(1984). The General Counsel determined that defer-ralwas not appropriate and issued the complaint.Consideration de novo of the unfair labor prac-tice issue in this case would require the Board toexaminewhether the Union has waived its statuto-ry right to advance notice of and an opportunity tobargain about the decision to eliminate job classifi-cations and, if not, ' whether the Respondent hasbargained about the decision to eliminate the Re-ceiver (SpecialOrders) job classification. STheissue before us, however, is whether the Respond-ent isentitled to entry of summary judgment in itsfavor because there are no genuine issues of materi-al fact and deferral to the arbitrator's award is ap-propriate as a matter of law. The General Counseland the Union contend that the arbitrator's awarddoes not merit deferral because the arbitrator didnot consider the waiver aspect of the unfair laborpracticeissue.We disagree.It iswell settled that the Board will defer to anarbitration award when the proceedings appear tohave been fair and regular, all parties had agreed to'be bound, the decision of the arbitrator is not clear-ly repugnant to the purposes and policies of theAct,SpielbergMfg.Co.,112NLRB 1080, 1082(1955),and the arbitrator considered the unfairlabor practice issue that the Board is called on todecide.RaytheonCo.,140NLRB 883, 884-885(1963). The Board will find that the arbitrator has' It is undisputed that the Respondent did not bargain with the Unionover the decision to eliminate the Receiver(Special Orders) job classifi-cation296 NLRB No. 22 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDadequately considered the unfair labor practice if(1) the contractual issue is factually parallel to theunfair labor practiceissue,and (2) the arbitratorwas presented generally with the facts relevant toresolving the unfair labor practice.Olin Corp.,268NLRB 573, 574 (1984). Differences, if any, be-tween the contractual and statutory standards ofreview are weighed by the Board as part of its de-termination under theSpielbergstandards of wheth-er an award is clearly repugnant to the Act. Id.As effectively resolved by the arbitrator, thecontractualissue wasfactually parallel to the unfairlabor practiceissue.The arbitrator considered thecontractual question of whether the Respondent'sunilateraleliminationof the Receiver (SpecialOrders) job classification without giving the Unionadvance notice and opportunity to bargain violatedthe collective-bargainingagreement.4The arbitra-tor, however, did not limit himself to that issue butalsofound that underthemanagement-rightsclause5 of the contract the Respondent had theright to act unilaterally.6 In an unfairlabor prac-tice proceeding on the merits of the statutory issue,the Boardmust considerwhether the Respondent'saction constituteda unilateral change inviolation4 The arbitrator declined the Union's request that he address the statu-tory questionof whether the Union hadwaived its right to advancenotice and opportunity to bargainover suchdecisionsThat fact is of nomoment in the circumstances of this case.InReichhold Chemicals, 275NLRB 1414, 1415 (1985), andBadgerMeter,272 NLRB 824 fn. 10 (1984),arbitrators similarly did not explicitly consider statutory issues,yet theBoard deferred in each caseOnly the National LaborRelations Boardcan actually determine whether an unfair labor practice has been commit-ted.But, as discussed infra,Olinand its progeny teach that arbitratorscan decide contractual issues insuch a wayas to effectively resolve theunfair labor practice issue See alsoBay Shipbuilding Corp.,251NLRB809, 810(1980) (Althoughthe arbitratorspecificallydeclined to decidewhether therespondent violated Sec 8(a)(5), "he made factual findings,in the course of resolving the contractual issue,which resolvethe unfairlabor practice issues Thisis all that is necessary for deferral.").S The clause provided as followsArticle XVIManagement RightsThe Companyretains the right to manage the business and to directthe work force,to make all decisions and to take whatever action itdeems necessary in connection therewith including the promulgationof rules and regulations,except as subject to the provisions of thiscontract and supplements thereto.6 Armour &Ca, 280 NLRB 824 (1986), on which the General Counselrelies, is not analogous.Unlike the instant case,the arbitrator inArmourmerely determined that"nothing in the contract"prohibited the respond-ent from taking the unilateral action in question.Under those circum-stances, the Board properly ruled that the contract issue resolved by thearbitratorwas not factually parallel to the statutory issue before theBoard because an employer can violate its statutory obligation to bargainwithout also violating its collective-bargaining agreementHere, in con-trast,we have an express finding that the contract's management-rightsclause reserved to the Respondent the right to eliminate the Receiver(SpecialOrders) job classificationAs explained infra,such a finding isconclusive of the statutory issue in this caseof its bargaining obligation under Section 8(a)(5) ofthe Act. The presence of contractual authorizationfor the Respondent's action is determinative of theunfair labor practice allegation.Teledyne Industries,275 NLRB 520 fn. 2 (1985). Accordingly, we findthat the contractual issue effectively resolved bythe arbitrator was factually parallel to the unfairlabor practiceissue.SeeColumbia University, 279NLRB 130, 131-132 (1986).As to whether the parties generally presented thearbitrator with facts relevant to the statutory issue,the record shows that the arbitrator received ampleevidence, i.e., the parties' contract and evidence ofpast practice. The Board would necessarily consid-er the same facts in reaching a decision on theUnion'sunilateral change allegation.Accordingly,we find that the arbitrator was presented generallywith the facts relevant to resolving the unfair laborpractice.SeeReichhold Chemicals,supra;BadgerMeter,supra.No party contends that the proceedings wereunfair or irregular or that any party did not agreeto be bound by the arbitrator's award. Therefore,the only questionremainingiswhether the awardis clearly repugnant to the Act. We find that it isnot. The arbitrator found that although no contractprovision specifically prohibits or permits the Re-spondent unilaterally to eliminate job classificationswithout bargaining, the right unilaterally to elimi-nate the Receiver (Special Orders) classification"was a right reserved to it by Article XVI, theManagementRights clause, of the Agreement."Similar to the arbitrator, the Board, if presentedwith this case de novo, would have determinedwhether the contract authorized the RespondentunilaterallytoeliminatetheReceiver (SpecialOrders) job classification. If the Board found thatthe contract permitted this action, the Board wouldthen have found that the Respondent did not vio-late itsstatutory bargaining obligation. SeeReich-hold Chemicals,supra at 1416.The Board's involvement at this postarbitrationdeferral stage, however, is not in the nature of anappeal by trial de novo.It isnot necessary that thecase have been presented to the arbitrator the waythe General Counsel might have presented it withthe benefit of hindsight. Moreover, notwithstandingthat the arbitrator's award may not be totally con-sistentwith Board precedent, deferral is appropri-ate unlessthe General Counsel can show that theaward is not susceptible to an interpretation con-sistentwith the Act.Reichhold Chemicals,supra;Olin,supra. The General Counsel has not met thisburden. DENNISONNATIONAL CO.171Accordingly, we grant the Respondent's MotionORDERfor Summary Judgment, defer to the arbitrationThe complaintis dismissed.award,and dismiss the complaint.